OANTY, J.
I concur. Under the old practice no action could be maintained against a partnership by one member thereof ex*525cept in a court of equity. But voluntary unincorporated associations, not organized for the purposes of gain or profit, such as mutual insurance associations, are not partnerships, at least as between the members thereof. 3 Am. & Eng. Enc. Law (2d Ed.) 1055; I Lindley, Partn. 50, and notes. But a bill in equity by one member of such an association against the others, is the proper remedy for the recovery of the insurance money due him. Harvey v. Beckwith, 4 New Rep. 90. See, also, the authorities cited by Mr. Justice BUCK. But our Code has largely abolished the distinctions between law and equity. C. S. 1894, § 5177, permits two or more persons associated together in any business to be sued by the association name, the summons being served on one or more members, and section 5360 allows a jury trial in a case brought against such an association by one of its members where no equitable relief is sought except the recovery of money. Then an action on contract in such a case has every semblance of an action at law, and we have become accustomed to regard such a voluntary unincorporated association as an entity separate and distinct from its members, as much so as if it were incorporated.
But this change in the remedy has in no respect changed the-rights of the member as between himself and the association or the other members. If under the old practice no action would lie either in law or equity by one member against the association or-the other members thereof for such a tort as the one here alleged, this action will not lie. If the members were partners it is clear-that one member could not recover of the others either in law or equity, for the tort of a servant of the firm, who was as much his servant as theirs, and for whose acts he was as much responsible as they were. But the members of a mere voluntary association are much less liable for the acts of its agents and servants than are the members of a partnership for the acts of its agents and servants, and while the injured member of such a voluntary association is less responsible for the act of the common servant injuring him, in the same degree are his fellow members less responsible for that act. Then the member so injured is in no better position because the concern is a mere voluntary association than he would be if it was a partnership.